          Case 2:18-cv-03674-SM-MBN Document 78 Filed 05/01/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

    ORACLE OIL, LLC,                                                   CIVIL ACTION
        Plaintiff

    VERSUS                                                             NO. 18-3674

    EPI CONSULTANTS,                                                   SECTION: “E”
         Defendant

                                         ORDER AND REASONS

        Before the Court is a Motion in Limine1 filed by Oracle Oil, LLC (“Oracle”), seeking to

exclude or limit the testimony of Lindsay Longman as to the “orphan well issue.” Defendant

EPI Consultants opposes the motion.2 For the following reasons, the motion is GRANTED

IN PART AND DENIED IN PART.

                                              BACKGROUND

        Oracle is a company owned solely by Robert “Bob” Brooks3 and is the operator of the

Lucille Broussard, et al. No. 1 well (“the Well”) located in Vermillion Parish.4 Oracle alleges

it contracted with EPI to provide consulting engineering services, on-site supervision, and

other services in connection with the Well in order to rework the Well.5 Oracle alleges that,

in connection with the contracted work, EPI used rusty, scaly pipe and failed to properly

inspect or clean the pipe before running it in the Well.6 Oracle further alleges that EPI set

retainers, bridge plugs, and/or pokers near joints in the casing, causing a split in the casing. 7

Oracle seeks damages as a result of EPI’s actions.




1 R. Doc. 31.
2 R. Doc. 35.
3 R. Doc. 26-2 at ¶ 1; R. Doc. 42-1 at ¶ 1.
4 R. Doc. 1-7 at ¶ 2.
5 Id. at ¶ 3.
6 Id. at ¶ 5.
7 Id. at ¶¶ 22-24.

                                                  1
          Case 2:18-cv-03674-SM-MBN Document 78 Filed 05/01/19 Page 2 of 3



         EPI hired Lindsay Longman, a petroleum engineer, to provide an expert opinion

regarding the Well and the actions of various parties with respect to the Well. Oracle moves

to exclude Mr. Longman from testifying that the Well or other wells operated by Oracle are

“orphaned.” EPI argues this testimony is wholly irrelevant and more prejudicial than

probative.8

                                      LEGAL STANDARD

         Federal Rule of Evidence 401 provides, [e]vidence is relevant if: (a) it has any

tendency to make a fact more or less probable than it would be without the evidence; and (b)

the fact is of consequence in determining the action.” Federal Rule of Evidence 403 provides,

“[t]he court may exclude relevant evidence if its probative value is substantially outweighed

by . . . unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting time,

or needlessly presenting cumulative evidence.”

                                     LAW AND ANALYSIS

         In his expert report, Mr. Longman discusses “orphaned wells.” La. R.S. 30:91 defines

an “orphaned well” as follows:

         A. A site may be declared to be an orphaned oilfield site by the assistant secretary
         upon a finding that:
                (1) No responsible party can be located, or such party has failed or is financially
                unable to undertake actions ordered by the assistant secretary; and
                (2) The oilfield site either:
                       (a) Was not closed or maintained in accordance with all statutory
                       requirements and the regulations adopted thereunder; or
                       (b) Constitutes or may constitute a danger or potential danger to the
                       public health, the environment, or an oil or gas strata.

Mr. Longman opines the Well is an orphaned well.9 Mr. Longman also provides a list of all

of other orphaned wells on which Oracle was the operator.10 At deposition, Mr. Longman



8 R. Doc. 31-1.
9 R. Doc. 31-2 at 6.
10 R. Doc. 31-2 at 7.

                                                 2
          Case 2:18-cv-03674-SM-MBN Document 78 Filed 05/01/19 Page 3 of 3



explained “the Well is basically under the authority of the state now and the state will have

to go and plug and abandon the Well.”11 Mr. Longman explained further, “the state of

Louisiana is going to take the onus of plugging the well, along with all these other wells

mentioned in this report and throughout the state.”12

         Mr. Longman’s testimony regarding the orphaned status of the Well is relevant to a

determination of damages because the orphaned status may prevent Oracle from re-drilling

the well. This testimony is not more prejudicial than probative. EPI will be permitted to

introduce testimony regarding the orphaned status of the Well.

         Mr. Longman’s testimony regarding the orphaned status of other wells operated by

Oracle is irrelevant and inadmissible. This testimony does not tend to make a fact in issue

more or less probable. Additionally, any probative value this testimony possesses is

outweighed by its prejudicial nature. EPI will not be permitted to introduce testimony

regarding the orphaned status of other wells operated by Oracle.

                                      CONCLUSION

         IT IS ORDERED that the Motion in Limine13 filed by Plaintiff Oracle Oil, LLC is

GRANTED IN PART AND DENIED IN PART. EPI will be permitted to introduce

testimony regarding the orphaned status of the Well. EPI will not be permitted to introduce

testimony regarding the orphaned status of other wells operated by Oracle.

         New Orleans, Louisiana on this 1st day of May, 2019.


                                      ______________________________
                                               SUSIE MORGAN
                                        UNITED STATES DISTRICT JUDGE




11 R. Doc. 31-3 at 5.
12 R. Doc. 35-1 at 3.
13 R. Doc. 29.

                                              3
